Opinion by
Mb. Chief Justice Stebbett,
In 1891, the defendant company appropriated a strip of land, for railroad purposes, extending northerly across the easterly end of plaintiff’s farm. On appeal from award of viewers, this issue was formed for the purpose of determining the amount of his damages; and on the trial thereof the railroad company contended that he was not entitled to recover for the injury or depreciation of the westerly end of the farm containing eighty-five acres, because it is a separate and distinct tract from that through which irs road passes. The facts, upon which this contention is based, are as follows: Over sixty years ago, the farm in question was bisected by the Beaver division of the Pennsylvania Canal, in the construction of which the commonwealth acquired title in fee to the strip of land taken for canal purposes. Afterwards that title passed to persons other than the plaintiff or those through whom he acquired title to his farm, so that he has never owned the strip formerly occupied by the canal bed and its banks. That improvement crossed the farm in a northerly direction, leaving about thirty-four acres on the easterly and eighty-five acres on the westerly side thereof. For the purpose of furnishing convenient communication between the two parts of the farm, a bridge was built over the canal and thereafter maintained by the commonwealth and her successors in title, while the canal was in operation.
*621On the trial of the issue, testimony, tending to show the extent to which the farm, as a whole, including the portions east and west of the old canal, was depreciated by defendant company’s appropriation of said strip for railroad purposes, was offered and received by the court under exception. The learned judge also instructed the jury, in substance, as recited in the eighth and ninth specifications, that notwithstanding the fact that the farm was cut into two pieces by taking the strip in fee for canal purposes, its identity was not destroyed, but the two pieces of land, one on either side of the canal, continued to constitute the farm just as they did before the commonwealth entered and appropriated the strip for canal purposes; that for the purpose of assessing the damages sustained by the plaintiff in consequence of the taking by defendant company, the two pieces are to be considered as one farm, the same as though the commonwealth had not taken the strip in fee. In brief, the single question involved in all the assignments of error is whether the learned judge was correct in taking that view of the law. There is no controversy as to the facts upon which that question depends. An outline pf the principal facts has already been given. The others are in entire harmony with those already stated. They all point to the conclusion that the lands in question constitute, as they did before the construction of the canal, one single farm, the entirety of which was not affected by that improvement or anything else, except as to the quantity of land taken therefrom by the commonwealth. So far as the testimony shows, the farm has always been held, occupied and cultivated as one tract of land. There is little, if any significance in the fact that, in the deed b}r which plaintiff acquired title, the parts lying on either side of the canal are separately described by metes and bounds, one bounded on the west by the easterly line of the canal, and the other on the east by the westerly line of the canal. It was a convenient way of excluding the commonwealth’s property.
It was never contemplated by the legislation under which the canals were constructed that the appropriation of a strip through or across any farm should have the effect of converting one single farm into two separate and distinct farms or tracts. To hold that it had that effect would be a very narrow as well as unwarranted construction.
*622Without further comment, we are clearly of opinion that the learned judge was right in holding that plaintiff was entitled to recover damages for the injury or depreciation of the entire farm, embracing the part west as well as that south of the old canal.
The authorities relied on by the defendant stand upon their own peculiar facts. They are not applicable to the undisputed facts of this case.
Judgment affirmed.